         Case 1:20-cv-05096-JMF Document 26 Filed 07/20/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      July 20, 2020

BY ECF
Hon. Jesse M. Furman
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


                   Re:     Open Society Justice Initiative v. Department of Defense et al.
                           No. 20 Civ. 5096 (JMF)

Dear Judge Furman:

         This Office represents the defendants in the above-referenced action brought pursuant to
the Freedom of Information Act (“FOIA”). We write respectfully on behalf of the parties in
accordance with this Court’s Order dated July 6, 2020, directing the parties to provide a status
letter indicating whether there is any need for discovery or an initial conference in this case, and
if not, providing a proposed briefing schedule for any motions in this case. (See Dkt. No. 18.)

       Because this is a FOIA action, it is not generally subject to civil discovery. Instead, this
case will be resolved either through the parties’ agreement, or by the submission of cross-motions
for summary judgment on the basis of agency declarations. Carney v. DOJ, 19 F.3d 807, 812 (2d
Cir. 1994). Therefore, the parties agree that there is no need for discovery.

        With regard to a proposed briefing schedule, the Government is not yet in a position to
propose a schedule for summary judgment briefing. As we have advised the plaintiff, counsel for
the Government were assigned to this case just last week. Since then, we have reached out to each
of the agency defendants in this case and provided a copy of the Complaint, but we do not yet
know each agency’s position with respect to the records sought by the plaintiff. In light of this, the
parties have agreed to allow the Government additional time to determine the defendant agencies’
positions in this litigation. Thus, the parties respectfully propose that they submit another status
letter on or before August 20, 2020, at which time the parties will also request a status conference
at the Court’s convenience. In addition, the Government intends to file an Answer to the Complaint
by the current deadline of August 7, 2020.
Case 1:20-cv-05096-JMF Document 26 Filed 07/20/20 Page 2 of 2

                                                                     Page 2


                              Respectfully,

                              AUDREY STRAUSS
                              Acting United States Attorney


                        by:     s/ Mónica P. Folch               _
                              MÓNICA P. FOLCH
                              STEPHEN CHA-KIM
                              Assistant United States Attorney
                              (212) 637-6559/2768
